Citation Nr: 1453803	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-24 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.  He is a recipient of the Purple Heart.  He died in July 2009.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded by the Board in March 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran died in July 2009, and his death certificate indicates that the immediate cause of death was lung cancer, due to, or as a consequence of radiation pneumonitis, coronary artery disease, and pulmonary fibrosis.

2.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD), neck scar, gunshot wound to the neck, loss of masticatory function, degenerative joint disease of the left elbow, left elbow wound, and appendectomy scar.

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 101, 1112, 1113, 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in March 2014.  

The Board's remand instructed the RO to: (1) return the Veteran's claims file to the May 2011 VA examiner for an addendum opinion; and (2) readjudicate the claim.

VA properly returned the claims file, resulting in a May 2014 addendum opinion and subsequent June 2014 verification that the claims file had been reviewed by the examiner.  The RO readjudicated the claim in a September 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).
II.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the claimant must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

The appellant was sent a letter in August 2009, prior to the August 2009 rating decision on appeal, which informed her how VA could help her obtain evidence in support of her claims.  The appellant was also advised how to substantiate claims for accrued benefits, death pension, and service connection for cause of death, and the service-connected disabilities were listed.  The notice letter also informed the appellant about how ratings and effective dates for service connected disabilities are assigned.  

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional relevant information exists.

VA obtained a medical opinion in this case in May 2011 and again in May 2014, the results of which will be discussed below.  The May 2014 report, accompanied by a subsequent June 2014 addendum noting that the claims file had been reviewed, demonstrates that the medical examiner reviewed the evidence of record and rendered an appropriate opinion based on the question presented by the Board.  This opinion was rendered after a thorough review of the claims file and is supported by the evidence of record.  Therefore, the Board finds that the evidence of record is adequate for adjudication.  See Barr v. Nicholson, 21 Vet. App. 303, 311.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions regarding the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered VA's duties to notify and assist, and in finds that they have been met.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and did not prejudice the appellant.  The appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103.

III.  Entitlement to Service Connection for Cause of Death

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 , 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

Malignant tumors, are presumed to have been incurred in service if it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Veteran died in July 2009.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), neck scar, gunshot wound to the neck, loss of masticatory function, degenerative joint disease of the left elbow, left elbow wound, and appendectomy scar.  His death certificate indicates that the immediate cause of death was lung cancer, due to, or as a consequence of radiation pneumonitis, coronary artery disease, and pulmonary fibrosis.  The death certificate also lists hypertension and PTSD as other significant conditions contributing to death but not resulting in the underlying cause.  The record does not show that the Veteran had lung cancer, pneumonitis, coronary artery disease or pulmonary fibrosis within one year following his separation from active duty.  38 C.F.R. §§ 3.307(a), 3.309(a).  

The appellant has specifically claimed that the Veteran's PTSD contributed to the Veteran's death.  The appellant has not claimed, and there is no evidence of the Veteran's other service-connected conditions contributing to the Veteran's death.

A VA examiner provided a May 2011 opinion regarding the etiology of the Veteran's death.  The examiner concluded that the "immediate cause of death is not related to his service connected PTSD, or exacerbation of his hypertension or his coronary artery disease."  The examiner explained that there "is no medical evidence, or evidence in medical research that PTSD, HTN, [or] CAD is directly linked [to] or can cause lung cancer, or radiation pneumonitis.  HTN does not cause respiratory failure, PTSD does not cause respiratory failure.  CAD can cause respiratory failure in some aspect, if it progresses to CHF, but it is evident that [the Veteran's] respiratory failure was caused by his aggressive lung cancer and radiation pneumonitis."  The Board notes that the Veteran was not service-connected for coronary artery disease or hypertension at the time of his death.

However, in its March 2014 remand, the Board found that opinion to be inadequate because while it explained that the Veteran's immediate cause of death was not directly caused by PTSD, it did not state whether the Veteran's PTSD "contributed substantially or materially to death, or aided of lent assistance to the production of death."  As a result, a new opinion was requested.

In the subsequent May 2014 VA medical opinion, the examiner concluded that "it is less likely than not that PTSD could have caused or aggravated the principal causes of death, and whether such could result in debilitating effects and general impairment of health to render him less capable of resisting the effects of the...diseases leading to his death."  In reaching this conclusion, the examiner explained:

PTSD does not cause cancer nor is PTSD a risk factor for lung cancer, radiation pneumonitis, CAD, or pulmonary fibrosis.  There is no medical evidence that supports this.  PTSD could not have caused any severity as to have material influence in accelerating the [Veteran's] death, nor causing any debilitating effects and general impairment of health, nor did PTSD render [the Veteran] less capable of resisting the effect of the cause of [the Veteran's] death....There is no nexus to the Veteran's PTSD and his cause of death.

The appellant has not submitted a private medical opinion contradicting the conclusions of the VA examiners, although she has been afforded the opportunity to do so.

The Board recognizes the assertions of the appellant with respect to the etiology of the Veteran's death.  The Board has no reason to doubt the sincerity of the appellant, nor the credibility of her statements.  However, the appellant lacks the medical training and expertise in this instance to provide a competent medical opinion as to the etiology of the Veteran's lung cancer, radiation pneumonitis, coronary artery disease, and pulmonary fibrosis.  Consequently, the Board finds the opinions of the VA examiner to be of much greater probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

As a result, the Board finds that service connection for the Veteran's cause of death, in this case lung cancer, is not warranted on a presumptive or direct basis, and the claim must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


